DISMISS; and Opinion Filed June 29, 2018.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-18-00234-CV

                  DONNY JOE CURRY, Appellant
                               V.
  AMENDA HENDERSON, F. DUNCAN THOMAS, JOEL LITTLEFIED, TIMOTHY
             LINDEN, RANDY MEEKS, ROBERT S. DAVIS,
               AND FLOWERS- DAVIS PLLC, Appellees

                      On Appeal from the 354th Judicial District Court
                                   Hunt County, Texas
                              Trial Court Cause No. 84319

                             MEMORANDUM OPINION
                        Before Justices Lang-Miers, Evans, and Schenck
                                Opinion by Justice Lang-Miers
       The clerk’s record in this case is past due. On May 8, 2018, the Court received a letter

from the Hunt County District Clerk informing the Court that the clerk’s record had not been filed

because appellant had not paid for the clerk’s record. The Hunt County District Clerk attached a

copy of the trial court’s March 26, 2018 order sustaining the contest to appellant’s affidavit of

indigence. Thereafter, by letter dated May 15, 2018, we informed appellant the clerk’s record had

not been filed because appellant had not paid for the clerk’s record. We directed appellant to

provide, within ten days, written verification of payment or arrangements to pay for the clerk’s

record or written verification appellant had been found entitled to proceed without payment of

costs. We cautioned appellant that failure to do so would result in the dismissal of this appeal
without further notice. To date, appellant has not paid the filing fee, provided the required

documentation, or otherwise corresponded with the Court regarding the status of this appeal.

       We dismiss this appeal for want of prosecution. TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                 /Elizabeth Lang-Miers/
                                                 ELIZABETH LANG-MIERS
                                                 JUSTICE



180234F.P05




                                              –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 DONNY JOE CURRY, Appellant                           On Appeal from the 354th Judicial District
                                                      Court, Hunt County, Texas
 No. 05-18-00234-CV         V.                        Trial Court Cause No. 84319.
                                                      Opinion delivered by Justice Lang-Miers.
 AMENDA HENDERSON, F. DUNCAN                          Justices Evans and Schenck participating.
 THOMAS, JOEL LITTLEFIED,
 TIMOTHY LINDEN, RANDY MEEKS,
 ROBERT S. DAVIS, and FLOWERS-
 DAVIS PLLC, Appellees

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

      It is ORDERED that appellees AMENDA HENDERSON, F. DUNCAN THOMAS,
JOEL LITTLEFIED, TIMOTHY LINDEN, RANDY MEEKS, ROBERT S. DAVIS, and
FLOWERS- DAVIS PLLC, recover their costs of this appeal from appellant DONNY JOE
CURRY.


Judgment entered this 29th day of June, 2018.




                                                –3–